Citation Nr: 0944186	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  03-11 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to retroactive entitlement to Vocational 
Rehabilitation benefits under Chapter 31 prior to September 
5, 2003.


REPRESENTATION

Veteran represented by:	Thomas Prindiville Higgins, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1967.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2003 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted entitlement 
to Vocational Rehabilitation benefits and assigned an 
effective date of September 5, 2003.  The Veteran appealed 
the October 2003 decision, asserting that he was entitled to 
retroactive entitlement to Vocational Rehabilitation 
benefits.  

In January 2005, the Veteran testified at a Board hearing; 
the transcript is of record.  

In May 2005, the Board denied entitlement to retroactive 
entitlement to Vocational Rehabilitation benefits under 
Chapter 31 prior to September 5, 2003.  The Veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated in November 2006, 
the Court vacated the Board's May 2005 decision and remanded 
the case to the Board for further adjudication consistent 
with the Order.  In February 2007, the matter was remanded 
for further development.  In October 2007, the Board denied 
entitlement to retroactive entitlement to Vocational 
Rehabilitation benefits under Chapter 31 prior to September 
5, 2003.  The Veteran filed a timely appeal to the Court.  By 
Order dated in May 2009, the Court vacated the Board's 
October 2009 decision and remanded the case to the Board for 
further adjudication consistent with the Order.  

The appeal is REMANDED to the VA RO.  VA will notify the 
Veteran if further action is required on his part.


REMAND

Initially, the Board notes that the June 2007 VA vocational 
examination report and other pertinent documentation related 
to the Veteran's claim for vocational rehabilitation benefits 
is not currently of record.  The Veteran's vocational 
rehabilitation file must be associated with the claims 
folder.

In February 2007, this matter was remanded for further 
development, to include scheduling the Veteran for a VA 
vocational rehabilitation assessment with a counseling 
psychologist in the Vocational and Rehabilitation and 
Employment Division.  As discussed in detail in the October 
2007 Board decision, the June 2007 VA vocational assessment 
was conducted by a vocational rehabilitation counselor.  As 
part of the counseling narrative report, the VA counselor 
indicated that the Veteran questioned her qualifications.  In 
April 2007, the counselor wrote to the Veteran informing him 
that she was not a counseling psychologist but had a degree 
in Masters of Science in Rehabilitation Counseling and was a 
Certified Psychiatric Rehabilitation Practitioner (CPRP).  It 
was noted in the counseling narrative report that there was 
no counseling psychologist on staff in Reno.  The nearest RO 
was contacted to perform the assessment, but declined to do 
so, citing that the Reno CPRP was qualified to perform the 
assessment.

Pursuant to the 2006 version of 38 C.F.R. § 21.51(h), the 
determination of an employment handicap and eligibility for 
employment handicap and eligibility for employment assistance 
may only be made by a counseling psychologist in the 
Vocational Rehabilitation and Employment Division.  The 2006 
version of 38 C.F.R. § 21.50 does not specify who was 
qualified to perform the initial evaluation for vocational 
rehabilitation benefits.  In August 2006, VA proposed rules 
to clarify who was to conduct initial evaluations, and these 
rules were adopted in April 2007, specifically indicating 
that a vocational rehabilitation counselor could perform the 
assessment.  See 71 Fed. Reg. 50872-50875 (August 28, 2006), 
72 Fed. Reg. 14041-14043 (March 26, 2007).  Likewise, 
§ 21.51(h) was rescinded.  The current version of 38 C.F.R. 
§ 21.50 states that a counseling psychologist or a vocational 
rehabilitation counselor can make vocational rehabilitation 
determinations for benefits under Chapter 31.  

As the Veteran's claim for retroactive entitlement to 
Vocational Rehabilitation benefits pre-dates the amended 
version of § 21.50, the Veteran should be scheduled for a VA 
vocational rehabilitation assessment with a counseling 
psychologist in the Vocational Rehabilitation and Employment 
Division.  The RO should outline all efforts to schedule the 
Veteran for an assessment with a counseling psychologist, and 
if a counseling psychologist is unavailable, documentation to 
that effect should be added to the claims file.  If all 
efforts to schedule the Veteran for an assessment with a 
counseling psychologist have been exhausted and are 
unsuccessful, the RO should schedule the Veteran for an 
assessment with a vocational rehabilitation counselor.

Such VA vocational rehabilitation assessment should 
specifically address whether the Veteran has an employment 
handicap as defined under 38 C.F.R. § 21.51(a)-(c) for any 
period between February 10, 2001, and September 5, 2003, and 
whether the Veteran was able to overcome the effects of 
impairment through employment in an occupation consistent 
with the pattern of abilities, aptitudes, and interests for 
any period between February 10, 2001, and September 5, 2003.  
In making such assessment, the examiner should specifically 
address the Veteran's employment with Howard Consulting Group 
for the period January 2000 to March 2002, to include the 6 
month period from in or about October 2001 to March 2002 in 
which the Veteran reported that his income had stopped.  The 
Veteran has reported that as a result of customer complaints, 
he was neither paid nor given work assignments for the six 
months prior to terminating such employment in March 2002.  
In light of such report, the examiner should address whether 
during such period the Veteran had an employment handicap and 
whether the Veteran was able to overcome the effects of 
impairment through employment.  See 38 C.F.R. § 21.51(a)-(c).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate the Veteran's 
vocational rehabilitation folder with the 
claims folder.

2.  The RO should schedule the Veteran 
for a vocational rehabilitation 
assessment by a counseling psychologist 
in the Vocational Rehabilitation and 
Employment Division.  A copy of the 
claims folder and 38 C.F.R. § 21.51 
should be made available to the 
counseling psychologist for review.

Based upon a review of the claims folder, 
the counseling psychologist is asked to 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
the Veteran had an employment handicap as 
defined under 38 C.F.R. § 21.51(a)-(c) 
between February 10, 2001, and September 
5, 2003, and whether the Veteran was able 
to overcome the effects of impairment 
through employment in an occupation 
consistent with the pattern of abilities, 
aptitudes, and interests for any period 
between February 10, 2001, and September 
5, 2003.  

The counseling psychologist should 
specifically address and reconcile any 
opinion with the 6 month period from in 
or about October 2001 to March 2002, in 
which the Veteran reports his income had 
stopped as he was not paid or given work 
assignments for such period due to 
customer complaints.  

The counseling psychologist should 
provide a detailed rationale for the 
determination and specifically address 
the findings from the vocational reports 
and findings dated in May 2001, February 
2002, August 2003, and June 2007.  

3.  In the event a counseling 
psychologist is unavailable to conduct 
the VA vocational rehabilitation 
assessment, the RO should outline all 
efforts to schedule the Veteran for an 
assessment with a counseling 
psychologist.  

4.  In the event a counseling 
psychologist is unavailable to conduct 
the VA vocational rehabilitation 
assessment, the RO should schedule the 
Veteran for an assessment by a vocational 
rehabilitation counselor in the 
Vocational Rehabilitation and Employment 
Division.  A copy of the claims folder 
and 38 C.F.R. § 21.51 should be made 
available to the vocational 
rehabilitation counselor for review.

Based upon a review of the claims folder, 
the vocational rehabilitation counselor 
is asked to provide an opinion as to 
whether there is a 50 percent probability 
or greater that the Veteran had an 
employment handicap as defined under 
38 C.F.R. § 21.51(a)-(c) between February 
10, 2001, and September 5, 2003, and 
whether the Veteran was able to overcome 
the effects of impairment through 
employment in an occupation consistent 
with the pattern of abilities, aptitudes, 
and interests for any period between 
February 10, 2001, and September 5, 2003.  

The vocational rehabilitation counselor 
should specifically address and reconcile 
any opinion with the 6 month period from 
in or about October 2001 to March 2002, 
in which the Veteran reports his income 
had stopped as he was not paid or given 
work assignments for such period due to 
customer complaints.  

The vocational rehabilitation counselor 
should provide a detailed rationale for 
the determination and specifically 
address the findings from the vocational 
reports and findings dated in May 2001, 
February 2002, August 2003, and June 
2007.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion to the ultimate 
outcome of this case.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



